Title: From Thomas Jefferson to Peter Freneau, 20 May 1803
From: Jefferson, Thomas
To: Freneau, Peter


          
            Dear Sir 
                     
            Washington May 20. 1803.
          
          I recieved last night from Paris the inclosed small parcel of Egyptian rice. I am not informed of it’s merit: but your’s being the state where that can be best tried, I take the liberty of consigning it to your care, that we may be availed of whatever good it may offer.
          The New York election no doubt attracted your attention from the inflated hopes of the Federalists. from a concurrence of circumstances they had been drawn out with all their boldness. one source of their delusion was that they were so desirous of war themselves that they really believed the nation desired it. never was defeat more compleat.   in Jersey it is confidently believed we shall have 29. members out of 52 which constitute both houses.   in Massachusets we have gained 3. Senators more than we had last year, and it is believed that in the elections of representatives now going on, we shall gain also.   in Connecticut we have lost greatly in their house of representatives: yet in the whole body of the people we have unquestionably gained, as is proved by the votes for Governor. last year the votes for Trumbull & Kirby were 11,000 to 4523. this year they are 14,300 to 7848. so that the last year, of 100. parts of the whole voters the federalists had 71. and the republicans 29. this year, of 100. parts of the whole voters the federalists had 65. and the republicans 35. we have advanced then from 29 to 35 or ⅙ while they have fallen from 71. to 65 or 1/11.   in New Hampshire they appear to have been more stationary. Delaware is entirely equivocal & uncertain. on the whole there is no doubt of republicanism gaining the entire ascendancy in New England within a moderate term & consolidating the union into one homogeneous mass. in Philadelphia some heats have been excited against the leaving any federalists in office. but these are softening down to moderation, while in the other states generally the course which has been pursued, altho’ thought to have gone too far into removal, is acquiesced in & on the whole approved. we laid it down as a principle, in the beginning, that the federalists had a right to a participation of office proportioned to their numbers. they in fact possessed all. we removed a few in marked cases. we determined to remove all others who should take an active & bitter part against the order of things established by the public will. removals for this cause & for other delinquencies, resignations & deaths have nearly given us our full proportion of office in all the states except Massachusets. I speak of those offices only which are given by the President himself. the subordinate ones are left to their principals. at present therefore, as from an early period of the administration, political principle, unless producing active opposition, is not a ground of removal, altho’ it is as yet a bar to appointment, until the just proportion is fully restored.
          A letter begun with a view to cover a few seeds, & to say a word about elections, has led to a length not at first contemplated. desirous however that the principles of our proceedings should be understood, I explain them to no one more willingly than yourself, because I am sure you will use them with prudence & sincerity for the information & satisfaction of others when occasions may lead you to an expression of sentiment. should it be the means of giving me the advantage of recieving communications sometimes from you on the political state of things in your quarter, it will contribute to that information so desireable to myself & so necessary to enable me to do what is best for the public interest. I pray you to accept my salutations and assurances of esteem & respect.
          
            Th: Jefferson
          
        